Citation Nr: 1332689	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a left ankle strain prior to May 10, 2010, and a disability rating in excess of 20 percent therefrom.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs Section, Military Department



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 1996, from September 2001 to September 2002, and from February 2003 to August 2003.  He has additional National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and a January 2011 rating decision issued by the Appeals Management Center (AMC) in Washington, DC.  

In the September 2005 rating decision, the RO, in relevant part, granted service connection for a left ankle strain, and assigned a noncompensable disability rating, effective September 17, 2004.  The Veteran was later assigned a 20 percent disability rating, effective May 10, 2010, for his service-connected left ankle strain in a September 2010 rating decision. 

In the January 2011 rating decision, the AMC granted entitlement to service connection for PTSD, and assigned a 30 percent disability rating, effective September 17, 2004.

The Veteran testified at a hearing before the undersigned in February 2009.  A transcript of that hearing is of record.

The Board previously remanded the Veteran's increased rating claim for his left ankle strain for further evidentiary development in September 2009 and March 2011.  

As a result of findings made during the Veteran's May and November 2010 VA examinations, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, this issue has been added for current appellate consideration.

The issues of entitlement to increased disability ratings for a left ankle strain and for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

At his February 2009 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to service connection for a right shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).  

In the present case, during his February 2009 hearing, prior to the promulgation of a decision in this appeal, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to service connection for a right shoulder disability.  Although the Board recognized the Veteran's intention in the September 2009 and March 2011 remands, a formal dismissal of this claim remained pending.  As such, the Veteran's claim is now considered withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is, therefore, dismissed.


ORDER

The claim of entitlement to service connection for a right shoulder disability is dismissed.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to increased disability ratings for a left ankle strain and for PTSD, and entitlement to a TDIU.  Unfortunately, a remand is required with respect to these issues.  

The Board's prior remands of the Veteran's increased rating claim for his left ankle strain have focused on ensuring that there was a complete record upon which to decide this claim.  Notably, however, more than three years have passed since the severity of his service-connected left ankle strain was last evaluated during a May 2010 VA examination.  Thus, the Board cannot foreclose the possibility that the Veteran's left ankle disability may have increased in severity since that time.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  

Moreover, the May 2010 VA examination noted severe impairment of the Veteran's left ankle range of motion.  Thus, any additional impairment, to include ankylosis, must now be identified.

Additionally, during a July 2011 VA primary care consultation, the Veteran reported receiving a majority of his healthcare through a private primary care provider, Dr. Ready, at Concord VT Health Clinic, and he reported receiving private rheumatoid treatment through Dartmouth-Hitchcock Medical Center.  Records of this private treatment have not been obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

With respect to the Veteran's TDIU claim, the Board cannot fairly adjudicate that claim without first determining whether the Veteran is indeed no longer gainfully employed, and if not, without obtaining an adequate medical opinion regarding the aggregate effects of his service-connected disabilities on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

The May and November 2010 VA examiner noted significant impairment on the Veteran's employability as a result of service-connected orthopedic disabilities and service-connected PTSD.  The May 2010 VA examiner concluded, however, that the Veteran was only limited to sedentary employment.  Thus, a new opinion as to the effects of his service connected disabilities, together, on his ability to secure and follow a substantially gainful occupation is required.

Finally, with respect to the Veteran's increased rating claim for PTSD, the Board observes that the Veteran's representative submitted a March 2011 letter from a VA practitioner addressing the severity of the Veteran's PTSD.  The Board accepts the representative submission as a timely notice of disagreement with the rating assignment made in the January 2011 rating decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The RO has not yet, however, issued the Veteran a statement of the case (SOC) with respect to this issue.  Thus, before the Board can consider this claim on appeal, it is required to remand it for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received somewhat regular VA treatment over the years, and records of his VA care, dated since August 2011, have not been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain a complete copy of the Veteran's VA treatment records, dated since August 2011, pertaining to his claims on appeal from the White River Junction VA Medical Center.  

All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

3.  After obtaining required authorization from the Veteran, request copies of his treatment records pertaining to private healthcare treatment rendered for his claimed disabilities on appeal from Dr. Ready at Concord VT Health Clinic, from the Dartmouth-Hitchcock Medical Center.  Any additional outstanding treatment records from any other identified private healthcare provider/facility should also be obtained.

Ask the Veteran to submit copies of any such treatment records in his possession, and inform him that he may obtain and submit private treatment records himself.

All reasonable attempts should be made to obtain identified private treatment records.  If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) ( 2013).

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left ankle.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic manifestations associated with the Veteran's service-connected left ankle strain, and fully describe the extent and severity of those manifestations.  

The examiner should specifically address the following:

A)  Report the Veteran's ranges of motion of his left ankle in degrees, and describe the severity of such limitation of motion (i.e., moderate or marked).

B)  Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the left ankle.  Specifically, indicate whether there is likely to be any limitation of motion due to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss.  

C)  Give an opinion as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when the left ankle is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

All limitation of function, including due to pain on use, must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

D)  After reviewing the most recent radiographic images of the left ankle, describe any degenerative changes found to be present, and compare the present level of such degenerative changes with earlier findings.

E)  Identify any ankle ankylosis and any ankylosis of the subastragalar or tarsal joints.  Fully describe the extent and the position of any joint ankylosis and specifically determine whether any subastragalar or tarsal joint ankylosis is in a poor or good weight-bearing position.  

F)  Identify any malunion of the os calcis or astragalus and describe whether moderate or marked deformity is present. 

G)  Determine whether the Veteran has undergone an astragalectomy.

The examiner must additionally provide an opinion as to whether the Veteran's service-connected disabilities (i.e. PTSD, left ankle strain, left foot strain with mild pes planus, left knee strain, smallpox vaccination scar), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to an increased initial disability rating for PTSD.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then the issue should be returned to the Board for further appellate procedure.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


